DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final First Office Action in response to the amended claims filed August 7, 2020; claims 1-22 are pending and will be prosecuted on the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 09534968, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Application 09534968 fails to provide support for the “tubular accessory” and the limitations drawn to a “balloon having a radial dimension that varies, when the balloon is inflated, in accordance with the varying diameter of the body passage" including the limitations the "balloon has distal and proximal ends, and wherein the radial dimension of the distal end is different than the radial dimension of the proximal end”; “the selected balloon has a generally conical profile”; “at least one of the segments terminates in a bulb”; “the selected balloon comprises a neck intermediate the proximal and distal segments”; “the balloon has an axis, and wherein an outer wall of the at least one of the proximal and distal segments is sloped".    The prior application 09534968 mentions that a balloon catheter can place a stent within the artery and can extend the stent but does not mention that the balloon has a radial dimension that varies in accordance with the varying diameter of the body passage.  Additionally Figure 4, Ref 40 denotes the balloon in prior application 09534968, which fails to show the varying diameter of the balloon and therefore application 09534968 fails to provide adequate support or enablement for the claims of this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 16-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and pre-AIA  35 U.S.C. 102(e) as being anticipated by Ruiz (US 6,120,534).
Regarding claim 16, Ruiz discloses an apparatus for treatment of a body passage of varying diameter, the apparatus comprising: a balloon, having a radial dimension that varies, when the balloon is inflated, in accordance with the varying diameter of the body passage (Figure 3, Ref 25, 26; Figure 6, Ref 64), wherein the inflated balloon comprises a first end and a second end opposite the first end (See for example annotated Figure 3 below; Ref 25, 26), the first end having a diameter that is larger than a diameter of the second end and a reduced diameter section therebetween (See for example annotated Figure 3 below; Ref 25, 26), the reduced diameter section smaller than the diameter of the first end and the diameter of the second end (See for example annotated Figure 3 below; Ref 25, 26); and an expandable implant, fitted radially around the balloon, so that when the balloon is inflated within the body passage, the implant opens, responsively to the varying radial dimension of the balloon, into an expanded shape that approximately matches the varying diameter of the body passage, thus anchoring the implant in the body passage (Ref 10, 50; Figure 4b, 7b; C4, L46-59; C6, L9-12 and 30-39). 

    PNG
    media_image1.png
    679
    1023
    media_image1.png
    Greyscale

Regarding claim 17, Ruiz discloses a catheter, which is adapted to deploy the balloon and implant in the body passage (Ref 21, 61; Figures 4a, 7a). 
Regarding claim 19, Ruiz discloses that the balloon has distal and proximal ends, and wherein the radial dimension of the distal end is different than the radial dimension of the proximal end (Ref 64; Figure 6).
Regarding claim 20, Ruiz discloses that the balloon has a generally conical profile (Ref 64, Figure 6).

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 9, 14-15, 18, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066).
Regarding claims 1-3, 14 Ruiz discloses a method for deploying an expandable implant in a body passage of varying diameter, the method comprising: selecting a balloon having a radial dimension that varies, when the balloon is inflated, in accordance with the varying diameter of the body passage (Figure 3, Ref 25, 26; Figure 6, Ref 64; C6, L9-12 and 35-39); inserting the balloon, in a deflated state, into the body passage, with the expandable implant fitted radially around the balloon (Figure 4a, Ref 10, 25, 26; Figure 7a, Ref 50, 64; C4, L46-59; C6, L30-39); and inflating the balloon so as to cause the implant to open, responsively to the varying radial dimension of the balloon, into an expanded shape that approximately matches the varying diameter of the body passage, thus anchoring the implant in the body passage (Figures 4b, 7b; C4, L54-59; C6, L9-12 and 35-39); wherein the expanded shape comprises a first end and a second end opposite the first end (See for example annotated Figure 2B below; Ref A, B, C), the first end having a diameter that is larger than a diameter of the second end and a reduced diameter section therebetween (See for example annotated Figure 2B below; Ref A, B, C), the reduced diameter section smaller than the diameter of the first end and the diameter of the second end (See for example annotated Figure 2B below; Ref A, B, C); wherein inserting the balloon comprises attaching the balloon to a catheter and passing the balloon into the body passage using the catheter (Ref 25, 26, 21; Figure 4a; Ref 64, 61; Figure 7a)

    PNG
    media_image2.png
    724
    1036
    media_image2.png
    Greyscale

Ruiz discloses all of the claimed limitations above including inserting the balloon into a body passage, and that the implant can include a constriction such that the balloon is expanded in order to expand the implant to match the varying diameter of the body passage except at the constriction so as to inhibit a flow of blood through the passage (Ref 13, Ref 54, C3, L42-48; C5, L30-39; C6, L9-12 and 35-39; C7, L20-25) and that the method can include delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.
Regarding claim 4, Ruiz discloses that the selected balloon has distal and proximal ends, and wherein the radial dimension of the distal end is different than the radial dimension of the proximal end (Ref 64; Figure 6; C5, L30-34; C8, L3-5; C9, L9-23).
Regarding claim 5, Ruiz discloses that the selected balloon has a generally conical profile (Ref 64; Figure 6). 
Regarding claim 6, Ruiz discloses that the selected balloon comprises a proximal segment having a first diameter and a distal segment having a second diameter, which is different than the first diameter (Ref 64, Figure 6, C5, L30-34; C8, L3-5; C9, L9-23). 
Regarding claim 9, Ruiz discloses that the balloon has an axis, and wherein an outer wall of at least one of the proximal and distal segments is sloped relative to the axis (Ref 64, Figure 6; wherein the outer wall of the balloon slopes relative to an axis). 
Regarding claim 15, Ruiz discloses that the implant has a form that matches the varying diameter of the body passage, and wherein the balloon is matched to the form of the implant (Ref 10, 50, Ref 25, 26, 64; C6, L9-12 and 35-39). 
Regarding claim 18, Ruiz discloses all of the claimed limitations above including that the implant can include a constriction such that the balloon is expanded in order to expand the implant to match the varying diameter of the body passage except at the constriction so as to inhibit a flow of blood through the passage (Ref 13, Ref 54, C3, L42-48; C5, L30-39; C6, L9-12 and 35-39; C7, L20-25) and that the method can include delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.
Regarding claim 22, Ruiz discloses all of the claimed limitations above but fails to disclose that the diameter of the first end is disposed at a maximum diameter of the first end, and wherein the diameter at the second end is disposed at a maximum diameter of the second end.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus; where the larger diameter of the first end is disposed at a maximum diameter of the first and, and the diameter at the second end that is smaller than the diameter of the first end, is disposed at a maximum diameter of the second end (Abstract; C2, L6-40; see for example annotated Figure 4 below).

    PNG
    media_image3.png
    579
    969
    media_image3.png
    Greyscale

Since Ruiz discloses that the device can include a first end with a first diameter larger than a diameter of the second end and Martin teaches using a similar device in a coronary sinus, where the implant can include a shape with a first maximum diameter at a first end that is larger than a maximum diameter at a second end, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus and modify the shape of the device to include a first end with a first maximum diameter larger than a maximum diameter of a second end as suggested by Martin, since such a modification teaches a well-known implant shape that allows the implant to fit in the coronary sinus and help control blood flow through the coronary sinus.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066) as applied to claims 1, 4, 6 above and further in view of Hanson et al. (US 5,893,868).
Regarding claim 7, Ruiz in view of Martin discloses all of the claimed limitations above but fails to explicitly disclose that at least one of the segments terminates in a bulb.
However, Hanson teaches that it is well known in the art and therefore would have been obvious to one of ordinary skill in the art for a balloon of a balloon catheter to include at least one segment that terminates in a bulb, having a third diameter that is greater than the diameter of the at least one of the segment (Figures 33 and 35, Ref 227; wherein 225 is the proximal segment of balloon 222 and tapers towards a distal segment; wherein the distal segment terminates in a bulb 227 that has a third diameter that is greater than the diameter of the distal segment prior to the bulb). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the one of the segments of Ruiz to end in a bulb as taught by Hanson, since such a modification provides a well-known shape to the balloon that allows the segment to be enlarged over a stop/bumper which can be provided to help maintain an implant in place on the balloon.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066) as applied to claims 1, 4, 6 above and further in view of Glastra et al. (EP 0779062).
Regarding claim 8, Ruiz in view of Martin discloses all of the claimed limitations above but fails to explicitly disclose that the balloon has a neck intermediate the proximal and distal segments.
However, Glastra teaches that it is well known in the art for a balloon used in stent delivery to include proximal and distal segments and a neck; where the proximal segment has a first diameter and the distal segment has a second smaller diameter and where the neck is intermediate the proximal and distal segments and has a third diameter that is less than the second diameter in order to expand the end sections of a stent to a greater degree and helps secure the stent in the desired position (Figure 3; Figure 6; Ref 6, 26, 27; C2, L47-53; C3, L22-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon of Ruiz to include a necked section as taught by Glastra since such a modification allows the end sections of the stent to expand to a greater degree in order to secure the stent in the desired position.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066) as applied to claim 1 above and further in view of Broome et al. (US 7,094,249).
Regarding claims 10-11, Ruiz in view of Martin discloses all of the claimed limitations above including deflating the balloon after the implant has opened and drawing the deflated balloon in a proximal direction in order to withdraw the balloon from the body passage (C4, L60-67; C6, L41-43) but fails to disclose the use of a tubular accessory to withdraw the system.
However, Broome teaches that it is well known in the art to draw a device into a tubular accessory; where the distal end of the tubular accessory is widened in order to receive the device and prevent damage to the inside of the vessel during withdrawal of the system (Figure 21; Ref 280'; C9, L66-C10, L42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Ruiz to include a tubular accessory as taught by Broome, since such a modification prevents damage to the inside of the vessel during withdrawal of the system.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066) as applied to claim 1 above and further in view of Boekstegers (US 2002/0045928).
Regarding claim 12, Ruiz in view of Martin discloses all of the claimed limitations above including that the stent and balloon fit the wall of the desired body passage but fails to explicitly disclose measuring the diameter of the body passage at multiple points along the passage, and choosing the balloon from among a selection of available balloons, so as to fit the radial dimension of the balloon to the measured diameter of the body passage.
However, Boekstegers teaches that it is well known in the art when delivering a stent to a desired body passage to measure dimensions of the body passage which can be used to choose the appropriate dimensioned balloon and stents (Para [0045], [0059]).
It would have been obvious to one of ordinary skill in the art to modify the method of Ruiz to include measuring dimensions of the body passage and choosing the balloon so as to fit the measurements of the body passage as taught by Boekstegers, since such a modification allows the instrument to be chosen in order to best fit a particular location in a particular patient.
Regarding claim 13, Ruiz discloses all of the claimed limitations above including delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage such that the balloon fits the widened region of the body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Martin (US 6,562,066) as applied to claims 1 and 16 above and further in view of Cooper et al. (WO0110314).
Regarding claims 21, Ruiz discloses all of the claimed limitations above but fails to disclose that the diameter of the first end is disposed at a maximum diameter of the first end, and wherein the diameter at the second end is disposed at a maximum diameter of the second end.
However, Cooper teaches that it is well known in the art to use an expandable implant with a varying diameter that conforms to a body passage that is delivered to by positioning a balloon and the implant within the body passage; where the balloon has first and second ends and a larger diameter of the first end that is disposed at a maximum diameter of the first and, and a diameter at the second end that is smaller than the diameter of the first end and is disposed at a maximum diameter of the second end (see for example annotated Figure 5D below).

    PNG
    media_image4.png
    569
    971
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made modify the expanded shape to include a diameter of the first end to be occurring at a maximum diameter of the first end and for the diameter at the second end to be disposed at a maximum diameter of the second end of Ruiz as suggested by Cooper, since such a modification teaches a well-known balloon shape that allows an implant to fit in a desired body passage and help control flow through the desired body passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771